Citation Nr: 1201524	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


REMAND

The Veteran served on active duty from June 1965 to June 1968.

These matters come before the Board of Veterans' Appeal (Board) from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim of entitlement to service connection for PTSD.  

In February 2011, the Board, in part, remanded the present matter to the agency of original jurisdiction (AOJ) for additional development.  Pursuant to the remand, the Veteran was scheduled for a VA examination in connection with his claim for service connection for PTSD in April 2011.  He failed to report to that examination.  Individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a) (2011).  The provisions of 38 C.F.R. § 3.655 pertain to cases when a veteran fails to report for a VA examination.  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2011).

In a written brief from the Veteran's representative dated in September 2011, it was requested that a new examination be scheduled as the Veteran was unable to attend the VA examination due to unforeseen circumstances and he was not provided sufficient notice of the result of his failure to report for the examination.

The Board notes that the Veteran was provided adequate notice of the consequences of failing to report to the examination in a letter dated February 2011.  However, the notice letter sent to the Veteran from the VA Medical Center (VAMC) that scheduled the examination is not in the claims file.  Additionally, in this instance, the Board finds that the Veteran may have been unable to attend the examination on account of good cause.  Therefore, the Board will remand the claim so as to afford the Veteran another opportunity to appear for a VA examination.  The AOJ should again send a notification letter to the Veteran regarding the consequences if he fails to appear for the examination and should ensure that a copy of the letter is associated with the claims file.  Any letter sent to the Veteran from a VAMC regarding the scheduling of an examination should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination with a view towards determining whether he has PTSD with symptoms that are medically-related to his claimed in-service stressors.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.  Associate with the claims file any letter sent to the Veteran from a VAMC regarding the scheduling of an examination.)  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The examiner should also elicit from the Veteran his symptoms related to his claimed stressors, and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration, particularly in regards to experiencing stressful circumstances during combat service in Vietnam.  A complete rationale for all opinions expressed must be provided.  

The examiner should be asked to respond to the following:

Is it at least as likely as not that the Veteran has PTSD that is related to his active military service, including as a result of fear of hostile military or terrorist activity related to his claimed in-service stressors during active duty service in Vietnam?  The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an anxiety disorder (or any other psychiatric disorder) other than PTSD is diagnosed, the examiner should provide an opinion as to the medical probabilities that the psychiatric disorder had its onset during or is otherwise attributable to the Veteran's military service.

2.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

